Citation Nr: 0504737	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  93-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1955 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
these determinations, the RO inter alia denied the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  The appellant disagreed and this 
appeal ensued.  In December 1995, October 1998, and August 
2003, the Board remanded the claim for further evidentiary 
development.  

In December 1993, the appellant testified at a hearing before 
a Veterans Law Judge who is no longer employed at the Board.  
In April 1998, the appellant testified at a hearing before 
the undersigned Veterans Law Judge.  Transcripts of each 
hearing are of record.  A Judge conducting a hearing is to 
render a decision in that case.  38 U.S.C.A. § 7107(c) (West 
2002).  As the Judge who heard the appellant's testimony in 
December 1993 is no longer with the Board, the appellant is 
entitled to another hearing before another Judge.  The 
subsequent hearing before the undersigned, in April 1998, 
satisfies that requirement.  


FINDINGS OF FACT

1.  The medical evidence shows the appellant currently has 
diagnoses of generalized anxiety disorder and panic disorder.  

2.  The medical evidence does not include a "clear" 
diagnosis of PTSD, or one in accord with 38 C.F.R. § 4.125a 
(2004).  

3.  Even if there were a "clear" diagnosis of PTSD, or one 
in accord with 38 C.F.R. § 4.125a (2004), the evidence does 
not show that the appellant engaged in combat with the enemy 
and does not verify the occurrence of the claimed in-service 
stressors.  

4.  The evidence does not include a medical nexus between the 
current generalized anxiety disorder or panic disorder and 
the appellant's active service, either by a medical opinion 
or by a continuity of symptomatology.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The appellant maintains he was a missile guidance technician 
serving in Greenland and Labrador in stressful circumstances.  
While assigned there, he stated he was assigned to the 3rd 
Tow Target Squadron and was left in the cold and snow for 
extended periods.  He reported working in a "radar outfit".  
When operating a radar station, he claimed seeing on several 
occasions Russian bombers and fighter jets flying over his 
location; from the radar towers, he reported the aircraft 
were so close he could see into the cockpits of the Russian 
planes.  He described prolonged duties in an environment 
"hipped up 24 hours a day".  He indicated that the presence 
of the Russian planes was indicative of the real stress he 
and others underwent.  He reported his best friend jumped 
from a control tower when a Russian fighter jet passed close 
by.  The appellant reported experiencing flashbacks and 
nightmares of this incident.  Though he noted he had in April 
1958 sought service medical care for anxiety symptoms, he 
claimed he did not report nervousness he experienced as a 
result of these incidents.  He also reported involvement in 
three aircraft accidents, each of which could have been 
fatal, though he offered no specifics regarding these 
incidents.  

Based on these in-service events, the appellant filed this 
claim seeking service connection for an acquired psychiatric 
disorder, to include PTSD.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  In this 
analysis, the Board will first address whether service 
connection may be established for PTSD.  Once that question 
has been addressed, the Board will determine whether service 
connection may be warranted for any other psychiatric 
disorder.  

The establishment of service connection for PTSD has specific 
requirements.  Gaines v. West, 11 Vet. App. 353, 357 (1998); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  Prior to 
March 7, 1997, when the appellant filed his claim, service 
connection for PTSD required medical evidence establishing a 
"clear" diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
If the claimed stressor was related to combat, service 
department evidence that the appellant engaged in combat or 
that he was awarded a combat citation would be accepted, 
absent evidence to the contrary, as conclusive evidence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).  See Cohen, 10 Vet. App. at 136; Caluza, 7 Vet. 
App. at 506.  

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2003); a link, established 
by medical evidence, between current symptoms and an in-
service  stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003) and 38 C.F.R. § 4.125 (2003) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  

Effective March 7, 2002, VA amended the regulatory criteria 
to clarify the type of evidence relevant in corroborating a 
claimant's statement regarding the occurrence of a stressor 
resulting from a personal assault.  67 Fed. Reg. 10,330 (Mar. 
7, 2002).  The appellant has not alleged a stressor based on 
a personal assault, and the amended criteria did not alter 
the criteria of section 3.304(f) governing claims of PTSD 
based on stressors of the type alleged by the appellant.  See 
67 Fed. Reg. 10,330, 10,331 (Mar. 7, 2002) (the final rule 
retained existing provisions concerning the establishment of 
PTSD claims related to combat).  

Regardless of which criteria is applicable in which period of 
time encompassed by this appeal, service connection for PTSD 
requires either a "clear" diagnosis of the condition, or a 
diagnosis that is in accord with 38 C.F.R. § 4.125(a) (2004).  
The service medical records, both from his active service 
ending in 1960 and for subsequent periods of inactive reserve 
and National Guard service through 1985, are silent as to any 
psychiatric complaints or diagnoses.  The appellant reported 
in his hearing testimonies that he did not seek treatment for 
any psychiatric disorder prior to his retirement from the 
civil service in 1990.  Thereafter, VA psychiatric 
examination in March 1992 was silent as to any psychiatric 
diagnosis.  Another VA psychiatric examination in July 1997 
diagnosed generalized anxiety disorder with somatization 
features and described the appellant's stressors as being 
multiple medical problems and anxiety.  VA clinical records 
from October 1998 to February 1999 noted panic disorder and 
antipersonality disorder.  None of these records show a 
current diagnosis of PTSD.  

The appellant maintains he has PTSD and points to two 
separate and minor medical documents.  He claims he received 
treatment from a private psychiatrist in the early 1990s for 
PTSD.  The record includes a January 1993 statement from a 
private psychiatrist, who reported a diagnosis of PTSD, 
though later efforts to obtain contact information for this 
physician (so treatment records could be obtained) were 
unsuccessful.  The physician's comments are less certain than 
the diagnosis, however, for he noted that the appellant 
"does appear to have [PTSD]."  The use of this phrase 
certainly qualifies the diagnosis and is indicative of a lack 
of certainty as to the diagnosis.  The record also includes a 
single VA clinical record in November 1998, which includes a 
notation of an assessment of PTSD.  Though a variety of 
symptoms are noted, there is no indication of the basis for 
the diagnosis - the stressors and experiences that the 
appellant at least claimed at the time were the predicate for 
the assessment.  Standing alone the 1993 diagnosis and the 
1998 assessment of PTSD, without access to the context of the 
appellant's service and his claimed stressors, do not give 
rise a "clear" diagnosis of PTSD or to one in accord with 
section 4.125(a).  Therefore, the evidence does not satisfy 
the initial requirement of a claim of service connection for 
PTSD, namely a clear diagnosis of PTSD or one in accord with 
section 4.125(a).  

Even if the 1993 diagnosis of PTSD and the 1998 assessment of 
PTSD were to satisfy the initial element of the claim, the 
remainder of the record does not verify the claimed in-
service stressors that form the second element of the claim.  
The presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The analysis is divided into 
two major components:  The first component involves the 
evidence required to demonstrate the existence of an alleged 
stressful event; the second involves a determination as to 
whether the stressful event is of the quality required to 
support the diagnosis of post-traumatic stress disorder.  

With regard to the first component of the Court analysis, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for post-traumatic stress 
disorder will vary depending on whether or not the veteran 
was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The Court articulated a two-
step process of determining whether a veteran "engaged in 
combat with the enemy."  First, it must be determined 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat.  
If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive of the actual occurrence and 
no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki at 98.  In other words, a claimant's 
assertion that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in 
combat with the enemy."  

A determination as to whether the appellant "engaged in 
combat with the enemy" raises a rebuttable evidentiary 
presumption in favor of the appellant's lay contentions.  See 
38 C.F.R. § 3.304(d) (2003); see also 38 U.S.C.A. § 1154(b) 
(West 2002).  The phrase, as used in section 1154(b), has 
been interpreted as requiring evidence that the appellant 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Whether any particular set of circumstances 
constituted combat depends on the facts.  There is no 
limitation on the kind of evidence that may be used to 
support such a finding, though entries in the service 
personnel records are highly persuasive.  Whether a 
particular statement in service-department records indicating 
that the appellant participated in a particular "campaign" 
or "operation" may be sufficient to denote engagement in 
combat, depending on the language and context of the records 
in each case.  Evidence of participation a "campaign" or 
"operation" would not, in itself, generally establish that 
the appellant engaged in combat.  VAOPGCPREC 12-99.  

The service personnel records show the appellant received the 
Good Conduct Medal, and most significantly did not receive an 
award or decoration that would alone illustrate combat, a 
presumed stressful experience.  The service personnel records 
indicate the appellant was an aircraft and missile 
electronics repairman with the 6630th Radar Evaluation 
Electronic Countermeasures Flight (REV/ECM Flight) while 
stationed in Labrador from March 1956 to March 1957.  He 
later served with units at Palm Beach and Tinker Air Force 
Bases, though he only alleges stressful experiences while 
serving in Labrador.  In an attempt to verify the claimed 
stressors described above, VA asked the Center for Unit 
Records Research (CURR) (previously known as the 
Environmental Support Group) to examine the appellant's 
service and document, if possible, his claimed stressors.  
CURR responded in March 1998 and in early 2003 that it 
consulted historical reports for January to December 1956 
submitted by the 64th Air Division, the higher headquarters 
of the 3rd Tow Target Squadron and the 6630th REV/ECM Flight; 
the 3rd Tow Target Squadron was deactivated in June 1956 and 
absorbed into the 6630th REV/ECM Flight.  The copies of 
histories provided by CURR showed the unit's mission and 
function, including air defense and early warning of the 
northeastern approaches to the North American continent 
against Russian aircraft through Artic and North Atlantic 
airspace.  The documents did not, however, confirm the 
incidents claimed by the appellant regarding Russian aircraft 
threatening his position or the death of an individual in a 
fall as described by the appellant.  Nor did these documents 
indicate three separate aircraft crashes, much less such 
incidents claimed to have involved the appellant.  

Thus, even if there were a proper diagnosis of PTSD, the 
record does not indicate the occurrence of the stressful 
events claimed by the appellant.  VA has taken extraordinary 
steps to reconstruct the appellant's service medical and 
personnel records that would help support his claim, but to 
no avail.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  

As for the remainder of the claim, the establishment of 
service connection for an acquired psychiatric disorder, 
service connection generally requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  With 
chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).  A veteran who has 90 days or more of 
wartime service may be entitled to presumptive service 
connection of a chronic disease - such as a psychosis - that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2004).  

The evidence includes a VA psychiatric examination in July 
1997 that diagnosed generalized anxiety disorder with 
somatization features.  VA clinical records from October 1998 
to February 1999 noted panic disorder and antipersonality 
disorder.  Personality disorders are not diseases or injuries 
for which service connection may be established.  38 C.F.R. 
§ 3.303(b) (2004).  The diagnoses and findings of generalized 
anxiety disorder and panic disorder satisfy the initial 
element of a service connection claim.  

As for the second element of the claim, the service medical 
records pertaining to his active service ending in 1960 are 
overall silent as to any diagnosis or finding of a 
psychiatric disorder, with the exception of an April 1958 
clinical impression of probable anxiety.  There was no 
amplifying comment as to the cause or extent of this anxiety.  
The separation examination in May 1960 (as well as all 
earlier examinations) showed a normal psychiatric clinical 
evaluation and no complaints of a psychiatric nature.  

As for the third element, requiring medical evidence linking 
the current diagnoses of generalized anxiety disorder or 
panic disorder to the finding of anxiety in service, the 
record is entirely silent.  Through years of National Guard 
and Reserve service, the appellant consistently informed 
medical examiners (as shown in service examination reports 
through 1985) that he had no psychiatric complaints.  These 
examination reports further noted normal psychiatric clinical 
evaluations throughout these years.  The appellant reported 
he did not seek treatment for any psychiatric disorder prior 
to his retirement from the civil service in 1990.  
Thereafter, VA psychiatric examination in March 1992 was 
silent as to any psychiatric diagnosis.  Thus, after the 
notation in the service medical records in April 1958, there 
is no indication of the appellant seeking or receiving 
treatment for a psychiatric disorder.  This absence of 
treatment, or even of seeking treatment for a psychiatric 
disorder, does not demonstrate a continuity of symptomatology 
that would support a medical nexus between the claimed 
current disorder and the one finding of probable anxiety 
during service.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.  

II.  VCAA

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist that claimant in obtaining such information and 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2004) (regulations implementing the VCAA).  VA must provide 
the claimant and the claimant's representative, if any, 
notice of required information and evidence not previously 
provided that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The VCAA notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant'  s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s )."  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 115 (2004) (granting motion 
for reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in 1993, the RO sent him 
multiple letters discussing the information and evidence 
necessary to substantiate the claim.  These letters - in 
January 1993, April 1993, September 1993, January 1996, 
October 1997, December 1997, April 1998, November 1998, 
October 1999, December 2002, March 2003, June 2003, and 
December 2003 - informed him of the need for specific 
information or evidence as to his alleged stressors and in-
service activities, his current diagnoses and treatment, and 
any medical opinions as to a relationship between a current 
diagnosis and his service.  The RO also provided the 
appellant with a July 1993 statement of the case and with 
September 1997, April 1998, February 2003, and October 2004 
supplemental statements of the case, which informed him of 
the evidence of record, the legal criteria for establishing 
service connection, and the analysis employed in evaluating 
the claim.  By implication, it therefore informed the 
appellant of the evidence needed to substantiate the claim.  
The record also includes transcripts of hearings before the 
RO in April 1993, and before the Board in December 1993 and 
in April 1998.  In its remands of December 1995, October 
1998, and August 2003, the Board highlighted the evidence or 
information it felt was necessary for adjudication, yet 
missing from the claims file.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini II held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
in 1993, and thus before November 9, 2000, the date the VCAA 
was enacted.  VA believes Pelegrini II is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini II , the Board finds any defect with respect to the 
VCAA notice requirement in this case to be harmless error.  
The content of the aggregated notices, including the notice 
letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical and personnel records, VA and 
private treatment records, statements from the appellant, and 
documents received on multiple occasions from the appellant 
and his representative.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  The RO has also attempted 
to obtain outstanding service in-patient records through the 
National Personnel Records Center (NPRC) from a service 
medical facility at the former West Palm Beach Air Force 
Base, though NPRC's efforts were not successful.  In 
addition, the appellant has identified a potentially 
outstanding examination report for civil service employment 
purposes at the Warner Robins Air Force Base in 1960.  While 
the appellant argues this examination, if it exists, would 
show psychiatric complaints and treatment within months after 
service, there is no indication in the record that the 
appellant has a psychosis, and thus a showing of such a 
disease in service would not mandate the establishment of 
service connection.  Moreover, even if there were a finding 
of some psychiatric symptoms in service or soon thereafter, 
there remains a lack of any continuity of symptomatology from 
service until the early 1990s.  The presence of some 
psychiatric symptoms in 1960 does not outweigh this lack of 
continuity.  For these reasons, the record includes the 
information and evidence necessary to substantiate the claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant underwent VA examinations in March 
1992 and in July 1997.  A further examination is not 
necessary in this case, for even if a diagnosis of PTSD were 
to be rendered it would not alter the lack of any 
verification of the claimed in-service stressors.  Nor would 
a further examination remedy the lack of any continuity of 
symptomatology from the appellant's separation from service 
and his initial treatment for a psychiatric disorder in the 
1990s.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


